Citation Nr: 0932638	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

An additional statement was submitted by the Veteran in 
November 2006 after the June 2006 Statement of the Case.  The 
Veteran did not provide a waiver of RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c) (2008).  The additional 
evidence, however, asserts contentions that were previously 
considered by the RO.  The previously submitted statement 
asserted noise exposure in service and the new statement 
provides further details of noise exposure in service.  
Furthermore, the evidence does not provide a nexus between 
service and tinnitus, therefore, the Board finds that the 
evidence is not pertinent and referral to the RO for initial 
review is not required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that tinnitus 
manifested in service or was related to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent VCAA letters in April and July 
2005 that addressed the notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  In March 2006, a letter was sent to the Veteran setting 
forth the provisions as provided in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a June 2006 supplemental statement of the case issued 
after the notice was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Additionally, 
any error regarding the Dingess provisions was harmless given 
that service connection is being denied and no rating or 
effective date will be assigned with respect to this claimed 
condition.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private records and VA medical records.  
The appellant was afforded a VA medical examination in July 
2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Veteran asserts that he was exposed to excessive noise 
levels in service while serving in an artillery unit and 
exposed to acoustic trauma from machine guns, artillery fire 
and rockets.  In spite of this noise exposure, the service 
treatment records do not show tinnitus at separation from 
service.  In March 1970, the Veteran did not report tinnitus.  
The separation examination notes hearing loss, but does not 
show complaints of tinnitus.  The physical examination 
clinically evaluated the Veteran's ears as normal.  
Furthermore, audiometric tests in 1971, shortly after 
service, also do not show complaints of tinnitus.  

After service, the Veteran was diagnosed with tinnitus.  In 
the July 2005 VA audiological examination, the examiner noted 
the Veteran's reported noise exposure in service.  The 
examiner also noted that the Veteran had occupational noise 
exposure, specifically air tools, while employed as a truck 
driver and mechanic after service.  The Veteran reported that 
he could not recall the date of onset.  The examiner 
concluded that it was unlikely that tinnitus was related to 
the history of noise exposure in service because of the lack 
of documentation in the 1971 examination.  The examiner 
indicated that is was more likely that the tinnitus was 
related to some other somatic condition (possibly salicylate 
toxicity or cardiovascular origin).  The examiner reasoned 
that the Veteran could perform a pitch and loudness match of 
the tinnitus, approximately matching it to a narrow band 
noise centered at 750 Hertz, at a level of 45-50 dBHL 
(Decibels Hearing Level) in the left ear and 40 dB in the 
right ear.  The examiner found that these frequencies were 
well outside the region of maximum hearing loss; therefore, 
it was unlikely that the tinnitus was related to the same 
etiology as the hearing loss, which was noise exposure in 
service.  

Although the Veteran has a current diagnosis of tinnitus, the 
medical evidence does not show that it is related to service.  
The Board notes the lack of objective medical evidence 
showing tinnitus during and after service.  There is no 
evidence of record depicting treatment for or complaints of 
tinnitus after service until the Veteran's claim in 2005.  As 
such, there is no continuity of symptomatology to show 
etiology.  There is also no objective medical evidence of 
record to the contrary of the VA examiner's opinion.  The 
Board notes that the examiner fully examined the Veteran, 
provided an opinion and a thorough reasoning for the opinion 
reached.  As the medical evidence of record does not show 
that tinnitus is related to an incident or disease in 
service, or to noise exposure in service, service connection 
is not warranted.  

The Board acknowledges the Veteran's statements that tinnitus 
has been constant since service.  The Veteran is competent to 
assert when his tinnitus began.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); See also Charles v. Principi, 16 Vet. 
App 370, 374-75 (2002) (veteran was competent to testify to 
in-service acoustic trauma, in-service symptoms of tinnitus, 
and post-service continuous symptoms of tinnitus "because 
ringing in the ears is capable of lay observation").  The 
Board finds, however, that the supporting medical evidence 
does not support his assertion.  Competent lay testimony 
"can be rejected only if found to be mistaken or otherwise 
deemed not credible."  McLendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  

The Board notes the Veteran's complaints of hearing loss are 
documented in the service records, however, tinnitus is not 
shown in the service treatment records.  Additionally, the 
lack of evidence between service and the Veteran's claim in 
2005 is probative.  There is no evidence of record showing 
continuity of symptomatology after service.  Additionally, 
the Veteran indicated that he did not know the date of onset.  
See Pond v. West, 12 Vet. App. 341, 346 (1999).  Simply, the 
medical evidence during service and after service does not 
support the Veteran's contentions.  

As the preponderance of the objective medical evidence is 
against this claim, the evidence is not in a state of 
relative equipoise.  As such, the benefit-of-the-doubt rule 
does not apply and the Veteran's claim for service connection 
for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for tinnitus is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


